DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘76’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“the connector socket” lacks positive antecedent basis.  It appears that the connector socket is referring to a docking sleeve in the instant specification which is part of the body.  In addition, it is not clear whether “a claw head” is part of “a plurality of interchangeable tool heads” and whether each of the plurality of interchangeable tool heads is interchangeably attachable to the distal end of the extension arm via the female connector.  It appears that there are two claw heads (i.e., basic claw and elongated claw) each attachable to the distal end of the extension arm to the female connector.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Hess (US 8,099,869) teaches a device for severing a bead of adhesive including a drive (26) including an electric motor to drive a winding device (24) having a reel (28) for a cutting wire (18) and a support (32) for supporting the device on the inside of a vehicle. Klabunde (US 2010/0132201) teaches a device for cutting through an adhesive bead including winding-up device (24) including a housing (2) with a handle (22), a support (32) having guide rolls (50, 52), and a cutting means (18).  Finck (US 2008/0012349) teaches a vehicle glazing panel cut out including a winder unit (1) comprising a pair of suction cup mounts (10, 11) and a guide arrangement (2) including an apex suction cup mount (2) and a angularly spaced arms (21, 22) with guide pulley wheels (6, 7) for a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finck, Klabunde, and Hess are cited to show related devices.
It is noted that claim 9 is not rejected over the prior art.  However, the allowability of these claims cannot be indicated at this time in view of clarity issues.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724